Case: 14-1231   Document: 8     Page: 1   Filed: 04/23/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

  DUSTI KELLY-FLEMING, JOHN FLEMING, AND
               TECLARC, INC,
             Plaintiffs-Appellants,

                           v.

           THE CITY OF SELMA, TEXAS,
                Defendant-Appellee.
              ______________________

                      2014-1231
                ______________________

   Appeal from the United States District Court for the
Western District of Texas in No. 5:10-cv-00675-XR, Judge
Xavier Rodriguez.
                 ______________________

     Before LOURIE, DYK, and REYNA, Circuit Judges.
PER CURIAM.
                       ORDER
    The parties were directed to show cause why this ap-
peal should not be transferred to the United States Court
of Appeals for the Fifth Circuit. Appellee, the City of
Selma, Texas, responds and argues that the appeal should
be dismissed or transferred to the Fifth Circuit. Appel-
lants have not responded.
Case: 14-1231        Document: 8     Page: 2   Filed: 04/23/2014



2                    KELLY-FLEMING   v. THE CITY OF SELMA, TEXAS




    This is an appeal of an action asserting violation of
the plaintiffs’ rights under Title II of the Americans with
Disabilities Act, 42 U.S.C. § 12131 et seq.
    This court is a court of limited jurisdiction and does
not have jurisdiction in this matter. 28 U.S.C. § 1295. As
noted by Appellee, an appeal has also been filed with the
Fifth Circuit as Dusti Kelly-Fleming, et al. v. City of
Selma, Texas, No. 13-51192. Thus, there is no need to
transfer    this    duplicative   appeal    pursuant    to
28 U.S.C. § 1631.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The appeal is dismissed.
      (2) All pending motions are denied as moot.
      (3) Each side shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
s25